ON MOTION FOR REHEARING.
Appellant insists that Laws of 1841, page 302, and subsequent amendments, providing for the appointment by the County Court of St. Louis County of a jailer for said county, did not have the effect of repealing or modifying the provisions of the then existing general law relating to jails and jailers, particularly the then existing section, which was the same as Section 12551, Revised Statutes 1919. The latter section provides that "the sheriff of each county in this state shall have the custody, rule, keeping and charge of the jail within his county, and of all prisoners in such jail, and may appoint a jailer under him, for whose conduct he shall be responsible." It is the contention that the Act of 1841, and subsequent acts amending it, did not take away from the sheriff of St. Louis county the right to make the appointment of a jailer and did not transfer to the county court the right to appoint a jailer who *Page 686 
should have the custody, rule, keeping and charge of the jail in St. Louis County, to the exclusion of the sheriff.
It is contended that a general law cannot be repealed or modified by implication by a subsequent special law, unless the subsequent special act is so clearly in conflict with the existing general law that both cannot stand. That rule is well established, but, giving full recognition to that rule, we think, that the general law providing for the custody and keeping of the jail by the sheriff must be held to be superseded, in so far as St. Louis County is concerned, by the special acts referred to.
It is true that the Act of 1841 did not specify the duties of the jailer whose appointment was therein provided for. But the recognized definition of the word "jailer" is "keeper of a jail or prison." [Webster's New International Dictionary, Merriam Series.] Therefore, the 1841 Act must be held to have made provision for the appointment of a jailer to keep the jail of St. Louis County. The sheriff of St. Louis County, elected by the people, and the jailer of St. Louis County, appointed by the county court, could not both be the keeper of the jail of that county at the same time. By the clearest sort of implication the General Assembly decreed by the special Act of 1841 that, in so far as St. Louis County was concerned, the sheriff should not have "custody, rule, keeping and charge" of the jail of that county and could not appoint a jailer under himself to have charge of said jail for whose conduct such sheriff should be responsible.
The opinion of Judge Rosskopf, which was adopted as the opinion of this court, amply demonstrates that the special laws of 1841, 1851 and 1866 were valid when enacted and that they did not become invalid by reason of the provisions of the 1875 Constitution, prohibiting the passage of special laws. The jailer of the city of St. Louis now possesses all the rights and duties in respect to said jail which were possessed by the jailer of St. Louis County before the separation.
We agreed and still agree with Judge Rosskopf that the sheriff is the logical person to have charge of the jail in the city of St. Louis, in which are confined prisoners confided to his custody by the circuit court. But the question of policy is one for legislative action and not for this court. That argument cannot be considered by us in determining the rights of the sheriff under existing expressions of the legislative will. The motion for rehearing is overruled.
Walker, C.J., absent; Graves, J., dissenting. *Page 687